EXHIBIT 99.1 NEWS RELEASEContacts:Commerce Energy Group, Inc. Linda Ames Corporate Communications 714-259-2539 lames@CommerceEnergy.com PondelWilkinson Inc. Robert Jaffe/David Stankunas 310-279-5980 rjaffe@pondel.com / dstankunas@pondel.com Commerce Energy Reports Fiscal 2008 Second Quarter Financial Results Company Revises 2008 Outlook COSTA MESA, CA – March 13, 2008– Commerce Energy Group, Inc. (Amex: EGR), a leading U.S. electricity and natural gas marketing company, today announced its financial results for the fiscal 2008 second quarter and six months ended January 31, 2008. Second Quarter Results The company reported a net loss of $1.2 million, or $0.04 per share, compared with net income of $2.5 million, or $0.09 per share, for the fiscal 2007 second quarter.Net revenues increased 17% to $108.4 million from $92.6 million for the same period last year, driven primarily by higher retail electricity sales to customers in Texas. Gross profit increased to $19.3 million from $14.5 million for the second quarter of fiscal 2008. Gross profit from electricity grew to $13.5 million compared with $10.4 million for the same quarter of fiscal 2007, due to customer growth in Texas. Gross profit from natural gas increased to $5.8 million from $4.1 million in the second quarter of fiscal 2007 primarily due to increased margins in California and Ohio. “While second quarter revenues and gross profit showed solid growth over the preceding quarter, our bottom-line results were unacceptable,” said Gregory L. Craig, Commerce Energy’s recently named chairman and chief executive officer. “Commerce Energy has considerable strengths and opportunities, and we believe that by refining the company’s strategies and operations, we can enhance efficiencies and improve our financial performance. To that end, we have identified a number of areas for immediate action, including reducing expenses, managing bad debt expenses, focusing sales and marketing efforts on our most profitable and high-growth markets, and improving our credit strength.” Selling and marketing expenses increased to $4.3 million from $2.6 million in the comparable quarter last year, reflecting higher third-party sales expenses, increased personnel expenses and higher advertising costs related to the company’s expanded customer acquisition initiatives. General and administrative expenses were $16.0 million compared with $9.6 million in the prior year second quarter, primarily reflecting $6.2 million in bad debt expenses (an increase of $4.9 million) resulting from a 17% increase in net revenues and higher bad debt reserves in Texas, increased personnel costs related to additional customer service and information technology staff to support the company’s growing customer base, increased professional service fees, and higher depreciation and amortization expenses. Results for the Six Months Ended January 31, 2008 The company reported a net loss of $2.3 million, or $0.08 per share, versus net income of $2.9 million, or $0.10 per share, for the comparable period last year.
